
	

115 SRES 433 IS: Expressing the sense of the Senate that the Marketplace Fairness Act of 2017 would harm the economy of the United States and place an undue burden on small businesses and multiple States across the United States.
U.S. Senate
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 433
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2018
			Mr. Tester (for himself, Mr. Wyden, Mrs. Shaheen, Ms. Hassan, and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Expressing the sense of the Senate that the Marketplace Fairness Act of 2017 would harm the economy
			 of the United States and place an undue burden on small businesses and
			 multiple States across the United States.
	
	
 Whereas the Internet has continued to drive economic growth, productivity, and innovation over the last several decades;
 Whereas the Internet promotes a nationwide economic environment that facilitates innovation, promotes efficiency, and empowers small businesses and entrepreneurs, especially those in rural communities in the United States, to broadly share their goods and services;
 Whereas small businesses and entrepreneurs rely heavily on Internet access to provide them with access to new markets, additional consumers, and opportunities to compete in a global economy;
 Whereas the exemptions in the Marketplace Fairness Act (S. 976) (referred to in this preamble as the Marketplace Fairness Act) are wholly inadequate to ensure that small businesses and entrepreneurs are not harmed by the Marketplace Fairness Act;
 Whereas it should not be the role of small businesses and entrepreneurs to help shore up the finances of States and localities through an online sales tax;
 Whereas, if enacted, the Marketplace Fairness Act would— (1)create an online sales tax for all consumers, including consumers in States that have chosen to oppose sales taxes; and
 (2)overwhelmingly benefit large corporate entities at the expense of small businesses and entrepreneurs; and
 Whereas compliance with the Marketplace Fairness Act would place an undue burden on small businesses and entrepreneurs by—
 (1)requiring small businesses and entrepreneurs to remit taxes to nearly 10,000 different tax jurisdictions across the United States and its territories;
 (2)exposing small businesses and entrepreneurs to the risk of unnecessary and costly audits in nearly 10,000 different tax jurisdictions; and
 (3)forcing small businesses and entrepreneurs to spend time and money purchasing expensive technology and hiring staff to ensure compliance with the Marketplace Fairness Act: Now, therefore, be it
			
	
 That the Senate— (1)recognizes the unique role that the Internet plays in helping small businesses, entrepreneurs, and rural communities in the United States to be economically viable;
 (2)declares that enactment of the Marketplace Fairness Act of 2017 (S. 976) would harm the economy of the United States and place burdensome and bureaucratic policies on small businesses and entrepreneurs; and
 (3)recognizes that enactment of the Marketplace Fairness Act of 2017 (S. 976) would provide no economic benefit to States that do not have sales taxes or small businesses in those States.
			
